Citation Nr: 0018949	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a meniscectomy of the right knee 
with chondromalacia of the medial condyle and degenerative 
joint disease.


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO denied entitlement to 
an evaluation in excess of 10 percent for postoperative 
residuals of a meniscectomy of the right knee with 
chondromalacia of the medial condyle and degenerative joint 
disease.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his service-connected 
disability of the right knee is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his right knee disability (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record discloses that 
the September 1999 VA examination of the veteran's right knee 
does not show that the claims file was made available to the 
examiner for review in conjunction with the examination.  In 
fact, the examination report appears to show that the 
examiner relied on the veteran's relating his history of 
injury.  

The fact that the September 1999 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (1999) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added).  Accordingly, further development is warranted.

The Board's review of the September 1999 VA examination 
discloses that it contains very limited clinical information 
and does not give an adequate description of the nature and 
extent of severity of the appellant's right knee disability.  
The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  

The Board also notes that some of the pertinent diagnostic 
codes which may be applied in rating the veteran's right knee 
disability involve exclusively limitation of motion.  The 
Court has further held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) must also 
be considered and examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  In this regard, the RO should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his right knee disability.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an examiner who has not 
previously treated or examined him for 
the purpose of ascertaining the current 
nature and extent of severity of his 
right knee disability.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review.  Any further indicated 
special studies should be conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any caused by the appellant's service-
connected right knee disability in light 
of the criteria of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  It is requested that the 
examiner provide explicit answers to the 
following questions:

(a) Does the service-connected right 
knee disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?
(b) Does the service-connected right 
knee disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation? If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.
(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected disability, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected right knee disability.  If 
the functional impairment created by 
the nonservice-connected problem 
cannot be dissociated, the examiner 
should so indicate.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1995).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
postoperative residuals of a meniscectomy 
of the right knee with chondromalacia of 
the medial condyle and degenerative joint 
disease.  The RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




